NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 23 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SALVADOR VILLANUEVA-PEREZ,                      No.    19-70664

                Petitioner,                     Agency No. A036-908-040

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 16, 2021**

Before:      GRABER, R. NELSON, HUNSAKER, Circuit Judges.

      Salvador Villanueva-Perez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his applications for cancellation of removal,

adjustment of status, and a § 212(h) inadmissibility waiver. Villanueva-Perez now



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
petitions for review. We have jurisdiction under 8 U.S.C. § 1252, and we deny the

petition.

      In his opening brief, Villanueva-Perez does not raise, and therefore waives,

any challenge to the agency’s determinations regarding his claims for cancellation

of removal, adjustment of status, or a § 212(h) inadmissibility waiver. See Lopez-

Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013) (issues not specifically

raised and argued in a party’s opening brief are waived).

      Villanueva-Perez argues that the immigration court lacked jurisdiction over

his removal proceedings because his Notice to Appear (“NTA”) failed to designate

the court where the NTA would be filed, in violation of 8 C.F.R. § 1003.15(b)(6).

This argument is foreclosed by Aguilar Fermin v. Barr, which held that such a

failure does not strip the immigration court of jurisdiction if a subsequent hearing

notice provides the missing information. 958 F.3d 887, 894-95 & n.4 (9th Cir.

2020). Here, although the original NTA did not designate the immigration court,

this error was cured by subsequent hearing notices.

      As stated in the court’s August 2, 2019 order, the temporary stay of removal

remains in place until issuance of the mandate.

      PETITION FOR REVIEW DENIED.




                                          2                                    19-70664